Citation Nr: 0707144	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for scar, residuals of 
bayonet wound of the left thigh, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2006, the Board remanded the 
veteran's claim for additional development.  The case has 
been returned to the Board for appellate review.

This case has been advanced on the Board's docket.

In its June 2006 remand, the Board requested that action be 
taken to ensure that the veteran received all notification 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)).  Additionally, the Board required the 
issuance of a supplemental statement of the case (SSOC) if 
any benefit sought was not granted after a re-adjudication of 
the claim, which was to include the rating criteria for 
assigning a rating for scarring and an analysis of the 
evidence relative to the left thigh scar.

The veteran's representative submitted an informal hearing 
presentation in March 2007, in which he argued that the 
Board's instructions were not complied with and the case 
should be remanded again for full compliance.  The Board 
agrees and finds that another remand is necessary because the 
requested development has not been completed.  

In October 2006, an SSOC was issued pursuant to the remand.  
Nonetheless, the rating criteria for scarring were not 
included in the SSOC and there was no analysis of the 
evidence relative to the left thigh scar.  The analysis 
related to the affected muscle group but did not take into 
consideration whether a separate compensable rating may be 
assigned for the scar itself.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (a separate compensable rating may be 
assigned for the same injury where the manifestations of the 
injury are not duplicative or overlapping).  This aspect of 
the issue was the essence of the Board's June 2006 remand.  
Additionally, statements from the veteran and his daughter 
were received by the RO in September 2006, but were not 
addressed in the October 2006 SSOC.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

Additionally, as noted above, the veteran and his daughter 
submitted statements concerning the veteran's claim in 
September 2006.  They both state that the veteran's 
disability resulting from the bayonet wound has worsened in 
severity over the past few years.  As such, the Board finds 
that a VA examination is now necessary in order to adequately 
address the current level of impairment of the veteran's 
service-connected disability.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2006); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be given 
opportunity to supplement the record on 
appeal and to identify any location where 
he may have recently received treatment 
or evaluation of the left thigh 
disability.  Assist the veteran in 
obtaining any identified records.

2.  After obtaining any additional 
evidence identified by the veteran, the 
RO should schedule him for appropriate VA 
medical examination(s) to accurately 
determine the muscle group(s) affected by 
the left thigh wound and to delineate all 
the residuals of the bayonet injury.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to specifically identify each 
specific muscle injured by the bayonet 
wound and comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion of the knee and hip, 
muscle pain, weakness or fatigue, etc.).  
The examiner should identify, if 
possible, the track or path the bayonet 
traveled from its point of entry.  
Further, the examiner should identify the 
etiology of any neurological or other 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should also comment as to whether the 
disability associated with any affected 
muscles would be considered slight, 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

Regarding associated scarring, the 
examiner should measure the area of the 
scar and describe any impairment, 
including whether it is deep, 
superficial, unstable, painful, or causes 
limited function.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC must include the rating 
criteria for assigning a rating for 
scarring and an analysis of the evidence 
relative to the left thigh scar.  The 
SSOC should reflect consideration of 
whether a separate rating is warranted 
for any scarring.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This case must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

